Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority

           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 9/16/2021 has been considered by the Examiner and made of record in the application file.



Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


         Claims 1, 5, 7-8. 12. 14-15, 19, 21-22, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (U.S. PG-Publication # 2017/0367046), in view of Gordaychik et al. (U.S. PG-Publication # 2019/0363843), and in view of prior art of record, Huawei et al: "General Discussion on Flexible Duplex", 3GPP DRAFT; R1-1611224, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), vol. RAN WG1, Reno, USA; 20161114 -20161118, XP051189796.



          Consider claims 1, 8, 15 and 22, Papasakellariou et al. clearly disclose a method of wireless communication operable by user equipment (a UE), comprising: 
          receiving, via a transceiver, in a first slot associated with a first hybrid automatic repeat request (HARQ) process (fig. 22, par. 251 (in slot n 2210, a gNB transmits to a UE a PDCCH C.sub.1 2212 conveying a DCI format that schedules a PDSCH transmission D.sub.1 2214 to the UE in slot n+1 2220. The PDSCH is associated with a first HARQ 
process)), a first downlink slot offset parameter (par. 244 (the DL DCI format can include a field indicating a slot offset for an associated PDSCH transmission. For example, the DL DCI format conveyed by a PDCCH can include a “PDSCH slot offset” field of 2 bits where a ‘00’ value indicates PDSCH transmission in a same slot as the PDCCH transmission and ‘01’, ‘10’, or ‘11’ values respectively indicates PDSCH transmission one slot, two slots, or three slots after the slot of the PDCCH transmission conveying the DL DCI format)), the first HARQ process corresponding to a frame structure that includes one or more subband full duplex (SB-FD) slots and one or more time division duplex (TDD) slots (par. 13 (both frequency division duplexing (FDD) and time division duplexing (TDD) are considered as the duplex method for DL and UL signaling), par. 269 (A UE can be configured a set of sub-bands and a set of symbols per slot (DL control resource sets) where the UE receives potential PDCCH transmissions)); 
          receiving, via the transceiver, a first physical downlink shared channel (PDSCH) transmission in a second slot associated with the first HARQ process that is offset from the first slot associated with the first HARQ process by a number of slots corresponding to the first downlink slot offset parameter (par. 244 (the DL DCI format can include a field indicating a slot offset for an associated PDSCH transmission. For example, the DL DCI format conveyed by a PDCCH can include a “PDSCH slot offset” field of 2 bits where a ‘00’ value indicates PDSCH transmission in a same slot as the PDCCH transmission and ‘01’, ‘10’, or ‘11’ values respectively indicates PDSCH transmission one slot, two slots, or three slots after the slot of the PDCCH transmission conveying the DL DCI format)); and 
          transmitting, via the transceiver, in a third slot associated with the first HARQ process that is offset from the second slot associated with the first HARQ process by a number of slots corresponding to a first HARQ timing parameter, first HARQ-ACK information indicating whether the UE successfully decoded the first PDSCH
          However, Papasakellariou et al. do not specifically disclose the UE successfully decoded the first PDSCH. 
          In the same field of endeavor, Gordaychik et al. clearly show: 
          transmitting, via the transceiver, in a third slot associated with the first HARQ process that is offset from the second slot associated with the first HARQ process by a number of slots (par. 37 (The HARQ ACK/NACK transmissions may be on sub slot resources indicated in a DCI as an offset 
from PDSCH))) corresponding to a first HARQ timing parameter, first HARQ-ACK information indicating whether the UE successfully decoded the first PDSCH (par. 37 (The HARQ ACK/NACK transmissions may be on sub slot resources indicated in a DCI as an offset from PDSCH)).                  
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Papasakellariou, and show the UE successfully decoded the first PDSCH, as taught by Gordaychik, so that the efficiency of resource utilization can be improved.
          However, Papasakellariou and Gordaychik do not specifically disclose a first HARQ timing parameter. 
          In the same field of endeavor, Huawei et al. clearly show a first HARQ timing parameter (section 2.4, lines 1-4 (the HARQ timing between data transmission and corresponding A/N is indicated explicitly. ….scheduling timing between UL grant and UL data is also indicated explicitly…..allow explicit and flexible indication for the scheduling timing between DL grant and DL data)).                  
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Papasakellariou, show the UE successfully decoded the first PDSCH, as taught by Gordaychik, and show a first HARQ timing parameter, as taught by Huawei, so that the efficiency of resource utilization can be improved.





          Consider claim 5, and as applied to claim 1 above,
                         claim 12, and as applied to claim 8 above,
                         claim 19, and as applied to claim 15 above,
                         claim 26, and as applied to claim 22 above, 
Papasakellariou et al. clearly disclose:
          selecting an offset behavior from one of the following offset behaviors based on contents of a message associated with at least the first HARQ process: 
          a first offset behavior for the first HARQ process, wherein: 
                   the number of slots corresponding to the first downlink slot offset parameter excludes any SB-FD slots between the first slot associated with the first HARQ process and the second slot associated with the first HARQ process; and 
                   the number of slots corresponding to the first HARQ timing parameter excludes any SB-FD slots between the second slot associated with the first HARQ process and the third slot associated with the first HARQ process; 
                   or 
          a second offset behavior for the first HARQ process, wherein: 
                   the number of slots corresponding to the first downlink slot offset parameter includes any SB-FD slots between the first slot associated with the first HARQ process and the second slot associated with the first HARQ process (par. 13 (both frequency division duplexing (FDD) and time division duplexing (TDD) are considered as the duplex method for DL and UL signaling), par. 269 (A UE can be configured a set of sub-bands and a set of symbols per slot (DL control resource sets) where the UE receives potential PDCCH transmissions), par. 244 (the DL DCI format can include a field indicating a slot offset for an associated PDSCH transmission. For example, the DL DCI format conveyed by a PDCCH can include a “PDSCH slot offset” field of 2 bits where a ‘00’ value indicates PDSCH transmission in a same slot as the PDCCH transmission and ‘01’, ‘10’, or ‘11’ values respectively indicates PDSCH transmission one slot, two slots, or three slots after the slot of the PDCCH transmission conveying the DL DCI format)); and 
                  the number of slots corresponding to the first HARQ timing parameter includes any SB-FD slots between the second slot associated with the first HARQ process and the third slot associated with the first HARQ process.
          However, Papasakellariou et al. do not specifically disclose the HARQ timing parameter. 
          In the same field of endeavor, Gordaychik et al. clearly show: 
          the number of slots corresponding to the first HARQ timing parameter includes any SB-FD slots between the second slot associated with the first HARQ process and the third slot associated with the first HARQ process (section 2.4, lines 1-4 (the HARQ timing between data transmission and corresponding A/N is indicated explicitly. ….scheduling timing between UL grant and UL data is also indicated explicitly…..allow explicit and flexible indication for the scheduling timing between DL grant and DL data)).                  
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Papasakellariou, and show the HARQ timing parameter, as taught by Gordaychik, so that the efficiency of resource utilization can be improved.




          Consider claim 7, and as applied to claim 1 above,
                         claim 14, and as applied to claim 8 above,
                         claim 21, and as applied to claim 15 above,
                         claim 28, and as applied to claim 22 above, 
Papasakellariou et al. clearly disclose a method, wherein: 
          the number of slots corresponding to the first downlink slot offset parameter includes any TDD slots between the first slot associated with the first HARQ process and the second slot associated with the first HARQ process and any SB-FD slots between the first slot associated with the first HARQ process and the second slot  associated with the first HARQ process (par. 13 (both frequency division duplexing (FDD) and time division duplexing (TDD) are considered as the duplex method for DL and UL signaling), par. 269 (A UE can be configured a set of sub-bands and a set of symbols per slot (DL control resource sets) where the UE receives potential PDCCH transmissions)); 
          However, Papasakellariou et al. do not specifically disclose the HARQ timing parameter.  
          In the same field of endeavor, Gordaychik et al. clearly show:                   
          the number of slots corresponding to the first HARQ timing parameter includes any TDD slots between the second slot associated with the first HARQ process and the third slot associated with the first HARQ process and SB-FD slots between the second slot associated with the first HARQ process and the third slot associated with the first HARQ process (section 2.4, lines 1-4 (the HARQ timing between data transmission and corresponding A/N is indicated explicitly. ….scheduling timing between UL grant and UL data is also indicated explicitly…..allow explicit and flexible indication for the scheduling timing between DL grant and DL data))).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Papasakellariou, and show the HARQ timing parameter, as taught by Gordaychik, so that the efficiency of resource utilization can be improved.




         Claims 6, 13, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (U.S. PG-Publication # 2017/0367046), in view of Gordaychik et al. (U.S. PG-Publication # 2019/0363843), and in view of prior art of record, Huawei et al: "General Discussion on Flexible Duplex", 3GPP DRAFT; R1-1611224, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), vol. RAN WG1, Reno, USA; 20161114 -20161118, XP051189796, and in view of Kim et al. (U.S. PG-Publication # 2020/0267730).


          Consider claim 6, and as applied to claim 5 above, 
                         claim 13, and as applied to claim 12 above,
                         claim 20, and as applied to claim 19 above,
                         claim 27, and as applied to claim 26 above,
Papasakellariou et al. clearly disclose the method as described.
          receiving, via the transceiver, in a first slot associated with a second HARQ process corresponding to the frame structure, a second downlink slot offset parameter (par. 244 (the DL DCI format can include a field indicating a slot offset for an associated PDSCH transmission. For example, the DL DCI format conveyed by a PDCCH can include a “PDSCH slot offset” field of 2 bits where a ‘00’ value indicates PDSCH transmission in a same slot as the PDCCH transmission and ‘01’, ‘10’, or ‘11’ values respectively indicates PDSCH transmission one slot, two slots, or three slots after the slot of the PDCCH transmission conveying the DL DCI format)) 
          the DL DCI format can include a field indicating a slot offset for an associated PDSCH transmission. For example, the DL DCI format conveyed by a PDCCH can include a “PDSCH slot offset” field of 2 bits where a ‘00’ value indicates PDSCH transmission in a same slot as the PDCCH transmission and ‘01’, ‘10’, or ‘11’ values respectively indicates PDSCH transmission one slot, two slots, or three slots after the slot of the PDCCH transmission conveying the DL DCI format)); and 
          
          
          wherein selecting the offset behavior further comprises: 
                  
                  
                 wherein the number of slots corresponding to the second downlink slot offset, includes any SB-FD slots between the first slot associated with the second HARQ process and the second slot associated with the second HARQ process, in accordance with the second offset behavior (par. 244 (the DL DCI format can include a field indicating a slot offset for an associated PDSCH 
transmission. For example, the DL DCI format conveyed by a PDCCH can include a “PDSCH slot offset” field of 2 bits where a ‘00’ value indicates PDSCH transmission in a same slot as the PDCCH transmission and ‘01’, ‘10’, or ‘11’ values respectively indicates PDSCH transmission one slot, two slots, or three slots after the slot of the PDCCH transmission conveying the DL DCI format)); and 
                

          However, Papasakellariou et al. do not specifically disclose acknowledgement corresponding to information received. 
          In the same field of endeavor, Gordaychik et al. clearly show: 
          receiving, via the transceiver, a second physical downlink shared channel in a second slot associated with the second HARQ process that is offset from the first slot associated with the second HARQ process by a number of slots (par. 37 (The HARQ ACK/NACK transmissions may be on sub slot resources indicated in a DCI as an offset from PDSCH)) 
          transmitting, via the transceiver, in a third slot associated with the second HARQ process that is offset from the second slot associated with the second HARQ process by a number of slots (par. 37 (The HARQ ACK/NACK transmissions may be on sub slot resources indicated in a DCI as an offset 
from PDSCH)) downlink shared channel (par. 37 (The HARQ ACK/NACK transmissions may be on sub slot resources indicated in a DCI as an offset 
from PDSCH)); 
          wherein the message indicates a first priority associated with the first HARQ process (par. 37 (Some DCI formats may require HARQ transmissions or receptions and may indicate priority levels associated with the HARQ processes or HARQ transmissions based on a HARQ process number or identifier)); 
          wherein selecting the offset behavior further comprises: 
                  selecting the first offset behavior for the first HARQ process based on the first priority (par. 37 (Some DCI formats may require HARQ transmissions or receptions and may indicate priority levels associated with the HARQ processes or HARQ transmissions based on a HARQ process number or identifier)); and 
                wherein the number of slots corresponding to the second HARQ timing parameter includes any SB-FD slots between the second slot associated with second HARQ process and the third slot associated with the second HARQ process, in accordance with the second offset behavior (par. 37 (The HARQ ACK/NACK 
transmissions may be on sub slot resources indicated in a DCI as an offset from PDSCH)).                  
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Papasakellariou, and show acknowledgement corresponding to information received, as taught by Gordaychik, so that the efficiency of resource utilization can be improved.

          However, Papasakellariou and Gordaychik do not specifically disclose the HARQ timing parameter.
          In the same field of endeavor, Huawei et al. clearly show:
          a second hybrid automatic repeat request (HARQ) timing parameter for the second HARQ process (section 2.4, lines 1-4 (the HARQ timing between data transmission and corresponding A/N is indicated explicitly. ….scheduling timing between UL grant and UL data is also indicated explicitly…..allow explicit and flexible indication for the scheduling timing between DL grant and DL data)));
           the HARQ timing between data transmission and corresponding A/N is indicated explicitly. ….scheduling timing between UL grant and UL data is also indicated explicitly…..allow explicit and flexible indication for the scheduling timing between DL grant and DL data))) 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Papasakellariou, show acknowledgement corresponding to information received, as taught by Gordaychik, and show the HARQ timing parameter, as taught by Huawei, so that the efficiency of resource utilization can be improved.

          However, Papasakellariou, Gordaychik and Huawei do not specifically disclose the second priority. 
          In the same field of endeavor, Kim et al. clearly show: 
           the message also indicates a second priority associated with the second HARQ process that is different from the first priority (par. 310 (the priority of the UL grant may be higher than the priority of CSI (e.g., periodic CSI reporting). The priority of the UL grant may be lower than the priority of the HARQ response)); and
          selecting the second offset behavior for the second HARQ process based on the second priority (par. 310 (the priority of the UL grant may be higher than the priority of CSI (e.g., periodic CSI reporting). The priority of the UL grant may be lower than the priority of the HARQ response));
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Papasakellariou, show acknowledgement corresponding to information received, as taught by Gordaychik, show the HARQ timing parameter, as taught by Huawei, and show the second priority, as taught by Kim, so that the efficiency of resource utilization can be improved.






                                             Allowable Subject Matter

 	Claims 2-4, 9-11, 16-18 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
October 18, 2022